Citation Nr: 1708304	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in January 2016, where it remanded the Veteran's claim of entitlement to a TDIU for further development.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria to entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

In this case, the Veteran is in receipt of a combined 90 percent rating for his service-connected disabilities from April 18, 2007 and, therefore, meets the schedular criteria for an award of a TDIU for the entire period on appeal.  Although the Veteran does not have one single disability rated as 40 percent disabling, his service-connected bilateral peripheral neuropathy of the upper and lower extremities, is associated with his service-connected diabetes mellitus, type 2, and, therefore, result from a common etiology.  Accordingly, they are considered "one disability" and meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).

On his December 2007 claim for a TDIU, the Veteran reported that he last worked in 2004 as an electrician for Drummond Coal Company.  With regard to his education, he graduated high school and completed two years of college for electrical training.  He did not have any other education or training before he was too disabled to work.  The Veteran worked at Drummond Coal Company from 1976 until his retirement in 2004, and has not reported any other post-service work experience.  Information received from his former employer in February 2008 confirms the Veteran was employed there from 1976 until his retirement in 2004. 

At an October 2007 VA diabetes mellitus examination, the Veteran reported symptoms of a stinging numbness in his hands and feet.  He stated that the pain is sharp, lasts about 15-20 seconds, and happens several times a day.  Regarding the Veteran's service-connected peripheral neuropathy, the examiner indicated that there were significant effects on occupational activities, including decreased manual dexterity, strength, and pain.  Specifically, the examiner documented that the Veteran was unable to feel small screws at work, drops objects due to a lack of control in his hands, has to get help to do his job, and that he has a difficulty climbing ladders due to a hard time balancing and a tendency to fall easily.

At a March 2008 VA general medical examination, the examiner reviewed the medical history of the Veteran's various service-connected disabilities.  However, rather than discussing the functional impact that the various disabilities would have on the Veteran's ability to work, the examiner simply disregarded this portion of the examination report by merely stating that the Veteran was not employed at the time of the examination.  Further, despite not discussing the functional impact of each disability on the Veteran's ability to work, the examiner opined that the "Veteran's current diabetes condition with related complications and the rest of his service-connected conditions would not affect his ability to work (physical and/or sedentary)."  No rationale was provided for this opinion.

At a March 2008 VA mental health examination, the examiner found that the Veteran experienced recurrent and intrusive recollections of the stressor event, and took efforts to avoid thoughts or activities that would arouse recollections of his trauma.  Regarding the effect of the Veteran's PTSD on his occupational functioning, the examiner found that the Veteran was not considered unemployable due to PTSD symptoms alone at this time; however, the examiner went on to state that the Veteran may experience mild interpersonal problems on the job due to anger and irritability.  No rationale was provided for this opinion.

On his April 2011 VA Form 9, the Veteran asserted that he was entitled to a TDIU because he felt he could no longer work due to his service-connected disabilities, which he stated "have gotten worse over the years."  The Veteran challenged the finding that he was capable of sedentary work as his diabetes mellitus cause his feet to swell, which require him to keep them elevated throughout the day. 

An addendum opinion to the Veteran's February 2004 audiology examination was obtained in June 2016.  The examiner stated that, based on thresholds obtained in February 2004, hearing loss of this degree does not effect 1-on-1 communication in quiet as much as it does conversation in the presence of background noise.  The examiner further stated that in a work setting where there is moderate background noise, these individuals would likely hear someone speaking to them, but may misunderstand what is said or be unable to decipher the complete message.

An addendum opinion to the Veteran's March 2008 general medical examination was obtained in June 2016.  The examiner stated that the Veteran's diabetes mellitus with erectile dysfunction and peripheral neuropathy, scars, and muscle injury to his right hand would not impair his ability to perform physical or sedentary activities.  However, the examiner also stated that the Veteran's peripheral neuropathy may limit certain occupations that may cause injury to the hand or feet, such as those involving having to wear steel toe shoes or using a hammer or other sharp instruments.

An addendum opinion to the Veteran's March 2008 mental health examination was obtained in June 2016.  The examiner stated that, based on information obtained in the March 2008 examination, the Veteran's interpersonal functioning may be intermittently impaired due to anger and irritability.  The examiner also stated that the Veteran may have intermittent difficulty in positions where he is unable to work alone, that sleep disruption may intermittently affect daytime efficiency, and that he may have intermittent difficulties in positions with high emotional, social, or cognitive demands.  Lastly, the examiner stated that she was unable to address possible developments in occupational history or mental health symptoms since the March 2008 mental health examination.

In October 2016, the Veteran obtained a private medical opinion from Dr. P.G., which indicated that the Veteran was unable to do manual or sedentary labor due to his service-connected disabilities.  No rationale was provided for this opinion.

Although the record contains medical evidence weighing both for and against the Veteran's claim of entitlement to a TDIU, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for.  The March 2008 and June 2016 VA medical opinions are not consistent with the October 2007 VA medical opinion and the contents of the other medical evidence of record which indicate a greater degree of functional impairment due to diabetic neuropathy.  Further, the VA examiners' findings are also at odds with the Veteran's credible April 2011 statement indicating a degree of difficulty in performing sedentary work.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


